Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/22, 01/27/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim #7 is objected to because of the following informalities:  The present claim #7 reads, “a hard mark”, where no reference to a ‘hard mark’ can be found in the present specifications.  The Examiner has considered this to be a typo and that the intend phrase was to be ‘a hard mask’. For examination purposed the Examiner will consider the intended phrase to be ‘a hard mask’ and has examined claim #7 in this light. Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 6, 8, 9, 15, 16, 18-22, 24, 25, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti".

Maiti shows, with respect to claim #1, method of manufacturing of a semiconductor device, comprising: providing a semiconductor substrate (fig. #1, item 11)(column #4, line 3-9) having a first region (fig. #1 and 4, item 14) (column #4, line 13-20), a second region (fig. #1 and 4, item 16) (column #4, line 13-20) and 5a third region (fig. #1 and 4, item 12) (column #4, line 13-20); on the first region (fig. #6, item 34) (Abstract; column #4, line 13-20), providing a first dielectric layer (column #6, line 60-65); on the second region, providing a second dielectric layer (column #6, line 60-65); on the third region (fig. #1 and 4, item 12) (column #4, line 13-20), providing an ONO stack (fig. #4, item 26-30) (column 5, line 16-25); on each of the first, second and third regions, providing at least one gate 10structure (column 7, line 1-5); performing an oxidation step so as to form an oxide layer on each of the gate structures of the first, second and third regions (column 4, line 9-17) and exposed portions of the first and second dielectric layers (column 5, line 51-61); providing a first tetraethyl orthosilicate, TEOS, layer across the third region (fig. #3, item 12) and 15at least part of the second region (column #5, line 2-8; column 7, line 5-7); blanket depositing a first silicon nitride, SiN, layer across the first, second and third regions and etching the first SiN layer leaving at least some (fig. #7, item 42) of said first SiN layer on each gate structure (fig. #7, item 38a-c) of the first, second and third regions (fig. #7, item 12, 14, 16) so as to form a first SiN sidewall 20spacer (fig. #7, item 42) portion on each gate structure of the first, second and third regions, wherein at least part of the ONO stack is protected from the etching by the first TEOS layer (column #5, line 2-8; column 7, line 5-7).


Maiti shows, with respect to claim #6, a method wherein the first dielectric layer has a first thickness and the second dielectric layer has a second thickness, and wherein the second thickness is greater than the first thickness (column #6, line 50-65).

	Maita shows, with respect to claim #8, a method wherein after, on each of the first, second and third regions, providing at least one gate structure (fig. #7, item 38a-c), the method further comprises: forming a plurality of isolation structures (fig. #2 and 7, item 18) in the substrate (fig. #2, item 11) (column #4, line 7-13).

Maiti shows, with respect to claim #9, a method wherein the at least one gate structure on each of the first, second and third regions comprises a first gate structure and a second gate structure (fig. #7, item 38a-c) (column #9, line 67; column #7, line 1-7).

Maiti shows, with respect to claim #15, a method wherein said step of providing a first TEOS layer across the third region and at least part of the second region comprises: 10blanket depositing a TEOS layer across the first, second and third regions (fig. #3, item 12, 14 and 16); removing the first TEOS layer from the first region (column #5, line 2-9; column 7, line 5-7).

Maiti shows, with respect to claim #16, a method wherein said step of removing the first TEOS layer from the first region comprises: masking (lithographic patterning) (column #5, line 23-29) the second and third regions, leaving the first region exposed; and performing a wet etch to remove the TEOS layer from the first region (column #1, line 58-64).

Maiti shows, with respect to claim #18, a method wherein said step of providing a first TEOS layer across the third region and at least part of the second region comprises: blanket depositing a TEOS layer across the first, second and third regions (fig. #3, item 12, 14 and 16); removing the first TEOS layer from the first region and a part of the second region (column #5, line 2-9; column 7, line 5-7). 

Maiti shows, with respect to claim #19, a method wherein said step of removing the first TEOS layer from the first region and a part of the second region comprises: masking (lithographic patterning) (column #5, line 23-29) the third region (fig. #3, item 12) and a part of the second region (fig. #3, item 14), leaving the first region (fig. #3, item 16) and a part of the second region exposed; and performing a wet etch to remove the TEOS layer from the first region and the exposed part of the second region (column #1, line 58-64); wherein the exposed part of the second region comprises: an area over part of the first gate structure (fig, #7, item 16, gate structure 38c); an area over part of the second gate structure (fig, #7, item 14; gate structure 38b) (column #6, line 66-67; column #1, line 1-5).

Maiti shows, with respect to claim #20, a method wherein the first SiN layer (fig. #3, item 28) is deposited by CVD (column #5, line 10-12).

Maiti shows, with respect to claim #21, a semiconductor device comprising: a semiconductor substrate (fig. #3, item 11) having a first region (fig. #3, item 16) a second region (fig. #3, item 14) and a third region (fig. #3, item 12) (column #4, line 28-31); a first dielectric layer on the first region (fig. #3, item 26); a second dielectric layer on the second region (fig. #3, item 28) (column #5, line 1-22); a ONO stack  on the third region (fig. #4, item 12) (column #5, line 1-4); on each of the first (fig. #2, item 16), second (fig. #2, item 14) and third regions (fig. #2, item 12), at least one gate structure (fig. #2, item 22) (column #4, line 43-46); a TEOS spacer portion adjacent each gate structure of the second and third regions (column #7, line 5-7); and a SiN spacer (fig. #7, item 42) portion adjacent each of the gate structures of the first region and on each of the TEOS spacer portions of the second and third regions (column #7, line 7-12).

Maiti shows, with respect to claim #22, a method further comprising: an oxide layer on each of the gate structures and exposed portions (first, fig. #6, item 36), (second, fig. #6, item 34) (third, fig. #6, item 22) (column #4, line 44-46) of the first and second dielectric layers.

Maiti shows, with respect to claim #24, wherein at least two gate structures (fig. #7, item 38b-c) are 30provided on each of the first, second and third regions (column #7, line 1-5).


Maiti shows, with respect to claim #25, wherein each gate structure has a source side and a drain side (fig. #7, item 40a), and wherein the TEOS spacer (fig. #7, item 42) portion adjacent each gate structure (fig. #7, item 38a-c) of the second region is provided symmetrically on both the source side and the drain side of each gate structure (column #6, line 66-67; column #7, line 1-21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #2-5, 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as shown in claim #1 and in view of KIM (U.S. Pat. No. 2009/0152616).


Maiti shows, with respect to claim #2, a method further comprising: blanket depositing a second SiN layer across the first, second and third regions and a first TEOS layer (column #5, line 2-9; column 7, line 5-7).
 
Maiti substantially shows the claimed invention as shown above.
Maiti fails to show, with respect to claim #2, a method wherein a blanket depositing a second TEOS layer across the first, second and third regions.

Kim teaches, with respect to claim #2, a method wherein second TEOS layer (fig. #3f, item 170) is deposited over a first TEOS layer (fig. #3f, item 160) over gate structure (floating gate, fig. #2a, item 120; tunnel insulator, fig. #2a, item 130; control gate, fig. #2a, item 140) (paragraph 0025). 

The Examiner notes that Kim only shows two gate structures as examples of gate’s present but shows (paragraph 0019) that the stated invention constitutes a part of the illustrated embodiments.  The Examiner takes the position that Kim shows that all of the gate structures are covered with multiple TEOS layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein a blanket depositing a second TEOS layer across the first, second and third regions, into the method of Maiti, with the motivation that multiple insulating/isolating layers decreases the probability of leakage current, as taught by Kim.

Maita fails to shows, with respect to claim #3 a method further comprising: etching the second TEOS layer leaving at least some of said second TEOS layer on each gate structure so as to form a first TEOS sidewall spacer portion on each gate structure of the first, second and third regions; and etching the second SiN layer leaving at least some of said second SiN layer on each gate structure so as to form a second SiN sidewall spacer portion on each gate structure of the first, second and third regions.

Kim shows, with respect to claim #3 a method further comprising: etching the second TEOS layer (fig. #3g, item 170) leaving at least some of said second TEOS layer on each gate structure so as to form a first TEOS sidewall spacer (fig. #3g, item 170)  portion on each gate structure (paragraph 0036); and etching the second SiN layer (fig. #3g, item 190)  leaving at least some of said second SiN layer on each gate structure so as to form a second SiN sidewall spacer portion on each gate structure of multiple regions (paragraph 0037-0038).

The Examiner takes the position that Kim shows that all of the gate structures are covered with multiple TEOS layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 a method further comprising: etching the second TEOS layer leaving at least some of said second TEOS layer on each gate structure so as to form a first TEOS sidewall spacer portion on each gate structure of the first, second and third regions; and etching the second SiN layer leaving at least some of said second SiN layer on each gate structure so as to form a second SiN sidewall spacer portion on each gate structure of the first, second and third regions, into the method of Maiti, with the motivation that multiple insulating/isolating layers decreases the probability of leakage current, as taught by Kim.


Maiti fails to show, with respect to claim #4, a method further comprising: performing a wet etching leaving at least some of said first TEOS layer on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer portion on each gate structure of the second and third regions.

Kim teaches, with respect to claim #4, a method further comprising: performing a wet etching leaving at least some of said first TEOS layer on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer portion on each gate structure of the second and third regions (paragraph 0036-0038).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method further comprising: performing a wet etching leaving at least some of said first TEOS layer on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer portion on each gate structure of the second and third regions, into the method of Maiti, with the motivation that multiple insulating/isolating layers decreases the probability of leakage current, as taught by Kim.


Maiti fails to show, with respect to claim #5, a method wherein said step of performing a wet etching leaving at least some of said first TEOS layer on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer portion on each gate structure of the second and third regions comprises: 10etching so as to remove the first TEOS sidewall spacer portions from each gate structure of the first, second and third regions and a part of the first TEOS layer not protected by the first and second SiN sidewall spacer portions.

Kim teaches, with respect to claim #5, a method wherein said step of performing a wet etching (paragraph 0038) leaving at least some of said first TEOS layer (fig. #3f, item 160) on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer (Below, fig. #Ex2, item Sp. 1) portion on each gate structure of the second and third regions comprises: 10etching so as to remove the first TEOS sidewall spacer portions (Below, Ex.#1, item Re.1)  from each gate structure of the first, second and third regions and a part of the first TEOS layer not protected by the first and second SiN sidewall spacer (fig. #3g, item 190) portions (paragraph 0036-0038).

[AltContent: textbox (Re. 1)][AltContent: arrow][AltContent: textbox (Sp.1)][AltContent: textbox (Ex. #1)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    233
    529
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Ex. #2)]	
    PNG
    media_image2.png
    247
    534
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein said step of performing a wet etching leaving at least some of said first TEOS layer on each gate structure of the second and third regions so as to form a second TEOS sidewall spacer portion on each gate structure of the second and third regions comprises: 10etching so as to remove the first TEOS sidewall spacer portions from each gate structure of the first, second and third regions and a part of the first TEOS layer not protected by the first and second SiN sidewall spacer portions, into the method of Maiti, with the motivation that multiple insulating/isolating layers decreases the probability of leakage current and by limiting the isolation layers to the sidewalls of the gate structure allows the top of the gate structure to be for connective contact, as taught by Kim.


Maiti fails to show, with respect to claim #7, a method wherein providing at least one gate structure on each of the first, second and third regions comprises: depositing, on the first, second and third regions, a gate material; depositing, on the gate material, a hard mark; and etching to remove some of the hard mask and gate material so as to form the at least one gate structure on each of the first, second and third regions.


Kim teaches, with respect to claim #7, a method wherein providing multiple gate structures where each gate constitutes a region, consisting of a control gate (fig. #2a, item 140) with multiple layers deposited thereon consisting of a floating gate (fig. #2a, item 120), tunnel insulator (fig. #2a, item 130); depositing, on the gate material, a mask; and etching to remove some of the mask and gate material so as to form the at least one gate structure on each of the first, second and third regions (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein providing at least one gate structure on each of the first, second and third regions comprises: depositing, on the first, second and third regions, a gate material; depositing, on the gate material, a hard mark; and etching to remove some of the hard mask and gate material so as to form the at least one gate structure on each of the first, second and third regions, into the method of Maiti, with the motivation that this allows the integration of more types of devices onto a single silicon substrate, as taught by Kim.

Maiti fails to show, with respect to claim #17 a method wherein said step of performing a wet etch to remove the TEOS layer from the first region comprises: 20using a dilute hydrofluoric acid, DHF, etch to remove the TEOS layer; or using a buffered hydrofluoric acid, BHF, etch to remove the TEOS layer and the oxide layer from the first region, and performing an oxidation step so as to regrow an oxide layer across the first region.

Kim teaches, with respect to claim #17, a method for wet etching a blanketed TEOS layer with diluted HF (paragraph 0038).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 a method wherein said step of performing a wet etch to remove the TEOS layer from the first region comprises: 20using a dilute hydrofluoric acid, DHF, etch to remove the TEOS layer; or using a buffered hydrofluoric acid, BHF, etch to remove the TEOS layer and the oxide layer from the first region, and performing an oxidation step so as to regrow an oxide layer across the first region, into the method of Maiti, with the motivation that wet etching procedures remove wet oxidation layers with efficient cleaning of the surfaces, as taught by Kim.

//

Claim #10, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as shown in claim #9 and 21 and in view of Shum et al., (U.S. Pub. No. 2014/0097480), hereinafter referred to as “Shum”.

Maiti substantially shows the claimed invention as shown above.

Maiti fails to show, with respect to claim #10, a method wherein after performing the oxidation step, the method further comprises in the first region, forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure of the first region; in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region; and in the second region of the substrate, forming NLDD portions adjacent the first gate structure of the second region and p-type lightly doped drain, PLDD, portions adjacent the second gate structure of the second region.

Shum teaches, in similar method for improving interlayer dielectric topography, with respect to claim #10, a method wherein oxidation of substrate region (fig. #2b, item 204) (paragraph 0039) followed by forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure or p-type lightly doped drain PLDD, portions adjacent the first gate structure throughout a plurality of source/drain regions, wherein the regions or areas may differ in at least one of the doping type (p-type or n-type) the doping concentration, the dose, and the shape of the doped region or area (fig. #2g, item 222, 226) (paragraph 0051, 0054).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein after performing the oxidation step, the method further comprises in the first region, forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure of the first region; in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region; and in the second region of the substrate, forming NLDD portions adjacent the first gate structure of the second region and p-type lightly doped drain, PLDD, portions adjacent the second gate structure of the second region, into the method of Maiti, with the motivation that may improve the performance of the junction due to reducing short channel effects, as taught by Shum.


Maiti fails to show, with respect to claim #23, a method further comprising: n-type lightly doped drain, NLDD, and p-type lightly doped drain, PLDD, portions in each of the first and second regions of the substrate.

Shum teaches, in similar method for improving interlayer dielectric topography, with respect to claim #23, a method wherein oxidation of substrate region (fig. #2b, item 204) (paragraph 0039) followed by forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure or p-type lightly doped drain PLDD, portions adjacent the first gate structure throughout a plurality of source/drain regions, wherein the regions or areas may differ in at least one of the doping type (p-type or n-type) the doping concentration, the dose, and the shape of the doped region or area (fig. #2g, item 222, 226) (paragraph 0051, 0054).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #23, a method further comprising: n-type lightly doped drain, NLDD, and p-type lightly doped drain, PLDD, portions in each of the first and second regions of the substrate, into the method of Maiti, with the motivation that may improve the performance of the junction due to reducing short channel effects, as taught by Shum.

///

Claim #11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as modified by Shum et al., (U.S. Pub. No. 2014/0097480), hereinafter referred to as “Shum”, as shown in claim #10 and in further view of Roizin et al., (U.S. Pat. No. 8,722,496), hereinafter referred to as “Roizin”.

Maiti as modified by Shum, substantially shows the claimed invention as shown above.

Maiti fails to show, with respect to claim #11, a method wherein, in the first region of the substrate, forming 10NLDD portions adjacent the first gate structure of the first region and in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region comprises: masking the second region and a first portion of the first region, leaving a first non-masked portion of the first region and the third region exposed; and 15in the first non-masked portion and the third region, implanting an n-type dopant.

Shum shows, in similar method for improving interlayer dielectric topography, with respect to claim #11, a method wherein forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure or p-type lightly doped drain PLDD, portions adjacent the first gate structure throughout a plurality of source/drain regions, wherein the regions or areas may differ in at least one of the doping type (p-type or n-type) the doping concentration, the dose, and the shape of the doped region or area (fig. #2g, item 222, 226) (paragraph 0051, 0054). Shum further shows that  source region and drain region may require more than one masking process and implantation process to generate at least one source region and at least one drain region, e.g. implanting the at least one source region using a first masking process and implanting the at least one drain region using a second masking process (paragraph 0028).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein, in the first region of the substrate, forming 10NLDD portions adjacent the first gate structure of the first region and in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region comprises:, into the method of Maiti, with the motivation that may improve the performance of the junction due to reducing short channel effects, as taught by Shum.

Maiti as modified by Shum, fail to show, with respect to claim #11, a method wherein masking the second region and a first portion of the first region, leaving a first non-masked portion of the first region and the third region exposed; and 15in the first non-masked portion and the third region, implanting an n-type dopant. 

Roizin teaches, with respect to claim #11, a method wherein mask are used to perform source/drain engineering, including a special pocket implant and LDD extensions (abstract), wherein a mask patterned (fig. #3H, item 330) is implemented to expose surface area to allow implants that include forming both n-type lightly-doped drain extension diffusion (LDD) implants into drain/source areas (fig. #3H, item Pl-1, Pl-2) (column #10, line 57-67; column #11, line 1-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein, in the first region of the substrate, forming 10NLDD portions adjacent the first gate structure of the first region and in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region comprises: masking the second region and a first portion of the first region, leaving a first non-masked portion of the first region and the third region exposed; and 15in the first non-masked portion and the third region, implanting an n-type dopant, into the method of Maiti as modified by Shum, with the motivation that this allows the implant components to be positioned at strategic areas with precession amounts, as taught by Roizin.

Maiti fails to show, with respect to claim #12, a method wherein, in the second region of the substrate, forming NLDD portions adjacent the first gate structure of the second region and PLDD portions adjacent the second gate structure of the second region comprises: masking the first and third regions and a first portion of the second region, leaving a first non-masked portion of the second region exposed; in the first non-masked portion, implanting an n-type dopant adjacent to the first gate structure of the second region; masking the first and third regions and a second portion of the second region, leaving a second non-masked portion of the second region exposed; in the second non-masked portion, implanting a p-type dopant adjacent to the second gate structure of the second region.

Shum shows, in similar method for improving interlayer dielectric topography, with respect to claim #12, a method wherein forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure or p-type lightly doped drain PLDD, portions adjacent the first gate structure throughout a plurality of source/drain regions, wherein the regions or areas may differ in at least one of the doping type (p-type or n-type) the doping concentration, the dose, and the shape of the doped region or area (fig. #2g, item 222, 226) (paragraph 0051, 0054). Shum further shows that  source region and drain region may require more than one masking process and implantation process to generate at least one source region and at least one drain region, e.g. implanting the at least one source region using a first masking process and implanting the at least one drain region using a second masking process (paragraph 0028).


The Examiner notes that Shum does not state explicitly the specific regions of choice to apply the mask for implantation of NLDD or PLLD as shown in the present claim language. However, the Examiner takes the position that Shum discloses the claimed method invention for applying a mask for implantations of lightly dope material in source/drain chosen areas. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the methods taught by Shum to supply implantations of lightly dope areas to design choice locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the applicant has not established the critical nature, of the method of implantation, to the choice of where to apply this method; i.e. how the method is changed/affected by choosing specific regions.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range or choice of placement is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges and thus obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein, in the first region of the substrate, forming 10NLDD portions adjacent the first gate structure of the first region and in the third region, forming NLDD portions adjacent to the first and second gate structures of the third region comprises:, into the method of Maiti, with the motivation that may improve the performance of the junction due to reducing short channel effects, as taught by Shum.

Maiti as modified by Shum, fail to show, with respect to claim #12, a method wherein masking the first and third regions and a first portion of the second region, leaving a first non-masked portion of the second region exposed; in the first non-masked portion, implanting an n-type dopant adjacent to the first gate structure of the second region; 25masking the first and third regions and a second portion of the second region, leaving a second non-masked portion of the second region exposed; in the second non-masked portion, implanting a p-type dopant adjacent to the second gate structure of the second region. 

Roizin teaches, with respect to claim #12, a method wherein mask are used to perform source/drain engineering, including a special pocket implant and LDD extensions (abstract), wherein a mask patterned (fig. #3H, item 330) is implemented to expose surface area to allow implants that include forming both n-type lightly-doped drain extension diffusion (LDD) implants into drain/source areas (fig. #3H, item Pl-1, Pl-2) (column #10, line 57-67; column #11, line 1-18).

The Examiner notes that Shum does not state explicitly the specific regions of choice to apply the mask for implantation of NLDD or PLLD as shown in the present claim language. However, the Examiner takes the position that Shum discloses the claimed method invention for applying a mask for implantations of lightly dope material in source/drain chosen areas. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the methods taught by Shum to supply implantations of lightly dope areas, as required by the design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the applicant has not established the critical nature, of the method of implantation, to the choice of where to apply this method; i.e. how the method is changed/affected by choosing specific regions.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range or choice of placement is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges and thus would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein masking the first and third regions and a first portion of the second region, leaving a first non-masked portion of the second region exposed; in the first non-masked portion, implanting an n-type dopant adjacent to the first gate structure of the second region; 25masking the first and third regions and a second portion of the second region, leaving a second non-masked portion of the second region exposed; in the second non-masked portion, implanting a p-type dopant adjacent to the second gate structure of the second region, into the method of Maiti as modified by Shum, with the motivation that this allows the implant components to be positioned at strategic areas with precession amounts, as taught by Roizin.

////
Claim #13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as modified by KIM (U.S. Pat. No. 2009/0152616) as shown in claim #9 and in further view of Shum et al.,(U.S. Pub. No. 2014/0097480), hereinafter referred to as “Shum”.

Maiti, substantially shows the claimed invention as shown in the rejection above.

Maiti fails to shows, with respect to claim #13 a method wherein after etching the first SiN layer leaving at least some of said first SiN layer on each gate structure of the first, second and third regions so as to form a first SiN sidewall spacer portion on each gate structure of the first, second and third regions, the method further comprises: in the first region of the substrate, forming PLDD portions.

Kim shows, with respect to claim #13 a method further comprising: etching the second TEOS layer (fig. #3g, item 170) leaving at least some of said second TEOS layer on each gate structure so as to form a first TEOS sidewall spacer (fig. #3g, item 170)  portion on each gate structure (paragraph 0036); and etching the second SiN layer (fig. #3g, item 190)  leaving at least some of said second SiN layer on each gate structure so as to form a second SiN sidewall spacer portion on each gate structure of multiple regions (paragraph 0037-0038).

The Examiner takes the position that Kim shows that all of the gate structures are covered with multiple TEOS layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 a method further comprising: etching the second TEOS layer leaving at least some of said second TEOS layer on each gate structure so as to form a first TEOS sidewall spacer portion on each gate structure of the first, second and third regions; and etching the second SiN layer leaving at least some of said second SiN layer on each gate structure so as to form a second SiN sidewall spacer portion on each gate structure of the first, second and third regions, into the method of Maiti, with the motivation that multiple insulating/isolating layers decreases the probability of leakage current, as taught by Kim.

Maiti as modified by Kim, substantially shows the claimed invention as shown above.

Maita as modified by Kim, fails to show, with respect to claim #13, method wherein in the first region of the substrate, forming PLDD portions.

Shum teaches, in similar method for improving interlayer dielectric topography, with respect to claim #13, a method wherein forming n-type lightly doped drain, NLDD, portions adjacent the first gate structure or p-type lightly doped drain PLDD, portions adjacent the first gate structure throughout a plurality of source/drain regions, wherein the regions or areas may differ in at least one of the doping type (p-type or n-type) the doping concentration, the dose, and the shape of the doped region or area (fig. #2g, item 222, 226) (paragraph 0051, 0054).

The Examiner notes that Shum does not state explicitly the specific regions of choice to apply the mask for implantation of NLDD or PLLD as shown in the present claim language. However, the Examiner takes the position that Shum discloses the claimed method invention for applying a mask for implantations of lightly dope material in source/drain chosen areas. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the methods taught by Shum to supply implantations of lightly dope areas to design choice locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the applicant has not established the critical nature, of the method of implantation, to the choice of where to apply this method; i.e. how the method is changed/affected by choosing specific regions. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range or choice of placement is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges and thus obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, method wherein in the first region of the substrate, forming PLDD portions, into the method of Maiti as modified by Kim, with the motivation that may improve the performance of the junction due to reducing short channel effects, as taught by Shum.
/////
Claim #14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as modified by KIM (U.S. Pat. No. 2009/0152616) and Shum et al., (U.S. Pub. No. 2014/0097480), hereinafter referred to as “Shum”, as shown in claim #1 and 9 and in further view of Roizin et al., (U.S. Pat. No. 8,722,496), hereinafter referred to as “Roizin”.

Maiti as modified by Kim and Shum, substantially shows the claimed invention as shown in the rejection above.

Maiti as modified by Kim and Shum, fail to shows, with respect to claim #14 a method wherein, in the first region of the substrate, forming PLDD portions comprises: masking the second and third regions and a second portion of the first region, leaving a second non-masked portion of the first region exposed; and 5in the second non-masked portion, implanting a p-type dopant adjacent to the second gate structure of the first region.

Roizin teaches, with respect to claim #14, a method wherein mask are used to perform source/drain engineering, including a special pocket implant and LDD extensions (abstract), wherein a mask patterned (fig. #3H, item 330) is implemented to expose surface area to allow implants that include forming both n-type lightly-doped drain extension diffusion (LDD) implants and P-type lightly-doped drain extension, into drain/source areas (fig. #3H, item Pl-1, Pl-2) (column #3, line 53-60; column #10, line 57-67; column #11, line 1-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a method wherein, in the first region of the substrate, forming PLDD portions comprises: masking the second and third regions and a second portion of the first region, leaving a second non-masked portion of the first region exposed; and 5in the second non-masked portion, implanting a p-type dopant adjacent to the second gate structure of the first region, into the method of Maiti as modified by Kim and Shum, with the motivation that this allows the implant components to be positioned at strategic areas with precession amounts, as taught by Roizin.

//////

Claim #26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiti (U.S. Pat. No, 5,861,347), hereinafter referred to as "Maiti" as shown in claim #1 and in view of Lee et al., (U.S. Pat. No. 5,707,897), hereinafter, referred to as “Lee”.

Maiti substantially shows the claimed invention as shown above.

Maita fails to show, with respect to claim #26, method wherein said TEOS spacer portion is asymmetric on at least one gate structure in the second region.

Lee teaches, with respect to claim #26, a method wherein an oxide deposited TEOS is formed (fig. #7b, item 32) (column #8, line 9-18) as insulator/spacer layer on gate (fig. #7b, item 24) structures (column #8, line 20-24).

The Examiner notes that Lee does not explicitly state that the spacers are asymmetrically applied. However, the Examiner notes the following;
It can be seen from the sited drawing, figure 7B, that the size difference of the listed gate structures and the corresponding spacers covering the sides of the gate structures are indeed asymmetric. 
The Examiner notes that neither the specification not the claim language designates of which spacer layer is the asymmetrical requirement referring to; i.e. is the asymmetrical nature with a single gate or comparing gates.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #26, method wherein said TEOS spacer portion is asymmetric on at least one gate structure in the second region, into the method of Maiti, with the motivation that allows the different size gate structures to have proper side insulation/isolation, as taught by Lee.

Maita fails to show, with respect to claim #27, method wherein said TEOS spacer portion is asymmetric on each gate structure in the second region.

Lee teaches, with respect to claim #27, a method wherein an oxide deposited TEOS is formed (fig. #7b, item 32) (column #8, line 9-18) as insulator/spacer layer on gate (fig. #7b, item 24) structures (column #8, line 20-24).

The Examiner notes that Lee does not explicitly that the spacers are asymmetrically applied. However, the Examiner notes the following;
It can be seen from the sited drawing, figure 7B, that the size difference of the listed gate structures and the corresponding spacers covering the sides of the gate structures are indeed asymmetric. 
The Examiner notes that neither the specification not the claim language designates of which spacer layer is the asymmetrical requirement referring to; i.e. is the asymmetrical nature with a single gate or comparing gates.
The Examiner further notes that Lee is silent about the number of gates that may be present. However, the Examiner notes that Lee gives an example of one cell of the memory device. The Examiner notes that memory devices are known to consist of multiple cell structures. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27, method wherein said TEOS spacer portion is asymmetric on each gate structure in the second region, into the method of Maiti, with the motivation that allows the different size gate structures to have proper side insulation/isolation, as taught by Lee.

Allowable Subject Matter
Claim #28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #28
The TEOS spacer portion adjacent at least one gate structure of the second region is provided on the drain side of the at least one gate structure and not the source side.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Lee et al., (U.S. Pat. No. 2014/0175536), hereinafter, referred to as “Lee”
ONO structure with multiple gate areas and spacer construction; TEOS is formed (fig. #3J, item 311) (paragraph 0037) as spacer layer on gate (fig. #1a, item 109) (fig. #1a, item 123) structures (paragraph 0022, 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/10/2022


/MONICA D HARRISON/Primary Examiner, Art Unit 2815